Mr. Chief Justice Negrón Fernández,
concurring.
I agree that the case be dismissed as moot. I do not believe, however, that “the restraint of petitioner’s liberty by the executive authorities terminated as a question of fact at the time when she was notified of the pardon.” At that time, in my judgment, a new state of fact was not produced, but rather of law, as a result of the pardon, since the petitioner was paroled temporarily from the time she was released on the bail bond which, in the exercise of our power and subject to our final determination, was fixed by this Court in the habeas corpus proceeding filed by her.
The custody of the petitioner was substituted, under our authority, by a state of temporary liberty which terminated her physical custody by the prison authorities pending investigation of the right which entailed her full liberty. That temporary liberty ordinarily would have subsisted until the bail furnished would have been cancelled by this Court and her incarceration reordered, if the right to her definitive liberty which she claimed did not lie. But since there existed a full and unconditional pardon which blotted out forever the crime charged, Emanuelli v. District Court, 74 P.R.R. 506; cf. People v. Albizu, 11 P.R.R. 843, and which did not therefore, have to be accepted by the petitioner in order for it to cause a state of liberty, of full right, the present proceeding became moot, because of the pardon, since the fact of the liberty which she was temporarily enjoying was not altered by the latter. What was altered was the nature of the right on which her liberty was based and the character of the latter.
The pardon had the juridical effect of making final the state of liberty temporarily enjoyed by the petitioner- by virtue of the bail furnished in the habeas corpus proceeding, and as a consequence thereof, said bail ceased to have any legal existence since the right to temporary liberty thereunder *988was substituted by the better right to full liberty under the pardon granted. To this effect this Court would not have to order the cancellation of bail since the latter has ceased to exist at law.